Exhibit 10.9

DANAHER CORPORATION

1998 STOCK OPTION PLAN

Effective as of May 5, 1998

Amended as of May 1, 2001

Amended as of July 23, 2003

Amended and Restated May 4, 2004

Amended as of May 4, 2005

Amended and Restated Effective as of January 1, 2009

 

PURPOSE    Danaher Corporation, a Delaware corporation (“Danaher” or the
“Company”), wishes to recruit, reward, and retain key employees and outside
directors. To further these objectives, the Company hereby sets forth the
Danaher Corporation 1998 Stock Option Plan (the “Plan”), effective as of May 5,
1998, amended May 1, 2001, amended as of July 23, 2003, and amended and restated
May 4, 2004, to provide options (“Options”) to employees to purchase shares of
the Company’s common stock (the “Common Stock”). The Company may also make
direct grants of Common Stock (“Restricted Stock Grants”) to participants as a
bonus or other incentive or grant such stock in lieu of Company obligations to
pay cash under other plans or compensatory arrangements, including any deferred
compensation plans, and may also grant stock appreciation rights (“SARs”),
restricted stock units (“RSUs”), and other stock-based awards (“Other
Stock-Based Awards”). Grants of the various equity-related instruments are
“Awards.” The Plan constitutes an amendment to, and substitution for, the
Danaher Corporation 1987 Stock Option Plan (the “1987 Plan”). PARTICIPANTS   
All Employees and non-Employee directors (“Eligible Directors”) of Danaher and
Eligible Subsidiaries are eligible for Awards under this Plan. Eligible
employees and directors become “optionees” or “recipients” when the
Administrator grants them, respectively, an Option or one of the other Awards
under this Plan. Optionees and recipients are referred to collectively as
“participants.” The term “participant” also includes, where appropriate, a
person authorized to exercise an Option or hold or receive another Award in
place of the intended original recipient.    “Employee” means any person
employed as a common law employee of the Company or an Eligible Subsidiary.
ADMINISTRATOR    The Administrator will be the Compensation Committee of the
Board of Directors of Danaher (the “Compensation Committee”), unless the Board
specifies another committee. The Board may also act under the Plan as though it
were the Compensation Committee.



--------------------------------------------------------------------------------

   The Administrator is responsible for the general operation and administration
of the Plan and for carrying out its provisions and has full discretion in
interpreting and administering the provisions of the Plan. Subject to the
express provisions of the Plan, the Administrator may exercise such powers and
authority of the Board as the Administrator may find necessary or appropriate to
carry out its functions. The Administrator may delegate its functions (other
than those described in the GRANTING OF AWARDS section) to officers or
employees.    The Administrator’s powers will include, but not be limited to,
the power to amend, waive, or extend any provision or limitation of any Award.
The Administrator may act through meetings of a majority of its members or by
unanimous consent. GRANTING OF AWARDS    Subject to the terms of the Plan, the
Administrator will, in its sole discretion, determine   

the recipients of Awards,

  

the terms of such Awards,

  

the schedule for exercisability and nonforfeitability (including any
requirements that the participant or the Company satisfy performance criteria or
Performance Objectives),

  

the time and conditions for expiration of the Awards, and

  

the form of payment due upon exercise or grant.

   The Administrator’s determinations under the Plan need not be uniform and
need not consider whether possible participants are similarly situated.   
Options granted to employees are not intended to qualify as “incentive stock
options” (“ISOs”) within the meaning of Section 422 of the Internal Revenue Code
of 1986, as amended from time to time (the “Code”), or the corresponding
provision of any subsequently enacted tax statute. The Administrator may not
reduce the Exercise Price of any outstanding Option, other than as provided
under Adjustments upon Changes in Capital Stock. Subject to the foregoing, the
Administrator may set whatever conditions it considers appropriate for the
Awards.

 

- 2 -



--------------------------------------------------------------------------------

Substitutions    The Administrator may also grant Awards in substitution for
options or other equity interests held by individuals who become Employees of
the Company or of an Eligible Subsidiary as a result of the Company’s acquiring
or merging with the individual’s employer. If necessary to conform the Awards to
the interests for which they are substitutes, the Administrator may grant
substitute Awards under terms and conditions that vary from those the Plan
otherwise requires. DATE OF GRANT    The “Date of Grant” will be the date as of
which the Administrator grants an Award to a person, as specified in the
Administrator’s minutes. EXERCISE PRICE    The “Exercise Price” is the value of
the consideration that a participant must provide in exchange for one share of
Common Stock. The Administrator will determine the Exercise Price under each
Option and may set the Exercise Price without regard to the Exercise Price of
any other Options granted at the same or any other time. The Company may use the
consideration it receives from the optionee for general corporate purposes.   
The Exercise Price per share for the Options may not be less than 100% of the
Fair Market Value of a share on the Date of Grant.    The Administrator may
satisfy any state law requirements regarding adequate consideration for
Restricted Stock Grants by (i) issuing Common Stock held as treasury stock or
repurchased on the open market or (ii) charging the recipients at least the par
value for the shares covered by the Restricted Stock Grant. Fair Market Value   
“Fair Market Value” of a share of Common Stock for purposes of the Plan will be
determined as follows:   

if the Common Stock is traded on a national securities exchange, the closing
sale price on that date;

  

if the Common Stock is not traded on any such exchange, the closing sale price
as reported by the National Association of Securities Dealers, Inc. Automated
Quotation System (“Nasdaq”) for such date;

  

if no such closing sale price information is available, the average of the
closing bid and asked prices as reported by Nasdaq for such date; or

 

- 3 -



--------------------------------------------------------------------------------

  

if there are no such closing bid and asked prices, the average of the closing
bid and asked prices as reported by any other commercial service for such date.

   For any date that is not a trading day, the Fair Market Value of a share of
Common Stock for such date shall be determined by using the closing sale price
or the average of the closing bid and asked prices, as appropriate, for the
immediately preceding trading day. EXERCISABILITY    The Administrator will
determine the times and conditions for exercise or retention of each Award but
may not extend the period for exercise of an Option or SAR beyond the tenth
anniversary of its Date of Grant.    Awards will become exercisable or
nonforfeitable at such times and in such manner as the Administrator determines
and the Award Certificate indicates; provided, however, that the Administrator
may, on such terms and conditions as it determines appropriate, accelerate the
time at which the participant may exercise any portion of an Option or at which
restrictions or other conditions on other Awards will lapse.    If the
Administrator does not specify otherwise, Options for Employees will become
exercisable and restrictions on other Awards will lapse as to one-fifth of the
covered shares on each of the first five anniversaries of the Date of Grant, and
Options for Eligible Directors will become exercisable in full as of the Date of
Grant. Subject to the section below entitled “Award Expiration,” unless the
Administrator provides otherwise, the passage of time after a participant’s
Retirement will continue to count for purposes of determining the extent to
which an Award is exercisable or nonforfeitable.    No portion of an Award that
is unexercisable or forfeitable at a participant’s termination of employment for
any reason other than Retirement (as defined below) will thereafter become
exercisable or nonforfeitable, unless the Award Certificate provides otherwise,
either initially or by amendment. All unexpired Awards become fully exercisable
or nonforfeitable, as applicable, at age 65 irrespective of whether the person
then retires, except Awards the Compensation Committee designates are covered by
Performance Objectives for purposes of Code Section 162(m).    Any RSU Award
shall be paid in a lump sum in shares within 30 days of the later of the date on
which the Administrator (or the Compensation Committee, as the case may be)
determines that (i) the participant has satisfied the Award’s time-based vesting
requirements, and (ii) if applicable, the Performance Criteria for such RSU
Award has been satisfied.

 

- 4 -



--------------------------------------------------------------------------------

METHOD OF EXERCISE    To exercise any exercisable portion of an Award, the
participant must:   

Deliver a written notice of exercise to the Secretary of the Company (or to
whomever the Administrator designates), in a form complying with any rules the
Administrator may issue, signed by the participant, and specifying the number of
shares of Common Stock underlying the portion of the Award the participant is
exercising;

  

Pay the full Exercise Price (if any) by cashier’s or certified check for the
shares of Common Stock with respect to which the Award is being exercised,
unless the Administrator consents to another form of payment (which could
include the use of Common Stock); and

  

Deliver to the Secretary of the Company (or to whomever the Administrator
designates) such representations and documents as the Administrator, in its sole
discretion, may consider necessary or advisable.

   Payment in full of the Exercise Price need not accompany the written notice
of exercise provided the notice directs that the stock certificates for the
shares issued upon the exercise be delivered to a licensed broker acceptable to
the Company as the agent for the individual exercising the option and at the
time the stock certificates are delivered to the broker, the broker will tender
to the Company cash or cash equivalents acceptable to the Company and equal to
the Exercise Price.    If the Administrator agrees to payment through the tender
to the Company of shares of Common Stock, the individual must have held the
stock being tendered for at least six months at the time of surrender. Shares of
stock offered as payment will be valued, for purposes of determining the extent
to which the optionee has paid the Exercise Price, at their Fair Market Value on
the date of exercise. The Administrator may also, in its discretion, accept
attestation of ownership of Common Stock and issue a net number of shares upon
Option exercise.

 

- 5 -



--------------------------------------------------------------------------------

AWARD EXPIRATION    No one may exercise an Option or exercisable Award more than
ten years after its Date of Grant. Unless the Award Certificate provides
otherwise, either initially or by amendment, no one may exercise an exercisable
Award (and any otherwise nonforfeitable portions of the exercisable Awards will
then expire) after the first to occur of:

Employment Termination

  

The 30th day after the date of termination of employment (other than for death,
Disability, or Retirement), where termination of employment means the time when
the employer-employee or other service-providing relationship between the
employee and the Company ends for any reason, including retirement. Unless the
Award Certificate provides otherwise, termination of employment does not include
instances in which the Company immediately rehires a common law employee as an
independent contractor. The Administrator, in its sole discretion, will
determine all questions of whether particular terminations or leaves of absence
are terminations of employment;

Retirement

  

For either Early or Normal Retirement (both as defined below and both
collectively referred to as “Retirement”), the fifth anniversary of Retirement.
Solely for purposes of this Plan, “Normal Retirement” occurs on the date an
employee voluntarily ceases to be an Employee at or after reaching age 65, and
“Early Retirement” occurs on the date an employee voluntarily ceases to be an
Employee if both (i) the employment termination occurs before the Employee
reaches age 65 and (ii) the Administrator determines that the cessation
constituted “retirement” for purposes of this Plan. In deciding whether a
termination of employment is an Early Retirement, the Administrator need not
consider the definition under any other Company Plan;

Gross Misconduct

  

For the Company’s termination of the participant’s employment as a result of the
participant’s Gross Misconduct, the time of such termination. For purposes of
this Plan, “Gross Misconduct” means the participant has

  

(i) committed fraud, misappropriation, embezzlement, willful misconduct or gross
negligence with respect to the Company or any Subsidiary thereof, or any other
action in willful disregard of the interests of the Company or any Subsidiary
thereof;

 

- 6 -



--------------------------------------------------------------------------------

  

(ii) been convicted of, or pled guilty or no contest to, (1) a felony, (2) any
misdemeanor (other than a traffic violation) with respect to his/her employment,
or (3) any other crime or activity that would impair his/her ability to perform
his/her duties or impair the business reputation of the Company or any
Subsidiary thereof;

  

(iii) refused or willfully failed to adequately perform any duties assigned to
him/her; or

  

(iv) refused or willfully failed to comply with standards, policies or
procedures of the Company or any Subsidiary thereof, including without
limitation the Company’s Standard of Conduct as amended from time to time.

Disability

  

For disability, the earlier of (i) the first anniversary of the participant’s
termination of employment for disability and (ii) 60 days after the participant
no longer has a disability, where “disability” means the inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of not less than
twelve months; or

Death

  

The date 12 months after the participant’s death.

   If exercise is permitted after termination of employment, the Award will
nevertheless expire as of the date that the former employee violates any
covenant not to compete or any other post—employment covenant (including without
limitation any nonsolicitation, nonpiracy of employees, nondisclosure,
nondisparagement, works-made-for-hire or similar covenants) in effect between
the Company and any Subsidiary thereof, on the one hand, and the former employee
on the other hand.    Nothing in this Plan extends the term of an Award beyond
the tenth anniversary of its Date of Grant, nor does anything in this AWARD
EXPIRATION section make an Award exercisable or nonforfeitable that has not
otherwise become exercisable or nonforfeitable. AWARD CERTIFICATES    Award
Certificates will set forth the terms of each Award and will include such terms
and conditions, consistent with the Plan, as the Administrator may determine are
necessary or advisable. To the extent the certificate is inconsistent with the
Plan, the Plan will govern. The Award Certificates may contain special rules.
The Administrator may, in its discretion, require Award agreements rather than
certificates.

 

- 7 -



--------------------------------------------------------------------------------

STOCK APPRECIATION

RIGHTS

   A SAR represents the right to receive a payment, in cash, shares of Common
Stock or both (as determined by the Administrator), equal to the excess of the
Fair Market Value on the date the SAR is exercised over the SAR’s Exercise
Price, if any. The Administrator will establish in its sole discretion the
exercise price of a SAR and all other applicable terms and conditions, which
will be set forth in the applicable Award Certificate or Award agreement. OTHER
STOCK-BASED AWARDS    The Administrator may grant RSUs and Other Stock-Based
Awards that are denominated in, valued in whole or in part by reference to, or
otherwise based on or related to, Common Stock. The purchase, exercise, exchange
or conversion of RSUs and Other Stock-Based Awards and all other terms and
conditions applicable to the Awards will be determined by the Administrator in
its sole discretion and will be set forth in the applicable Award Certificate or
Award agreement. STOCK SUBJECT TO PLAN    Except as adjusted below under
CORPORATE CHANGES, the aggregate number of shares of Common Stock that may be
issued under the Awards may not exceed 60 million shares and the maximum number
of shares that may be subject to any and all Awards, in the aggregate, for a
single individual may not exceed 10 million shares. No Award that the Committee
determines is subject to Performance Objectives for purposes of Code
Section 162(m) may pay or cover in excess of 10 million shares of Common Stock
or the cash value equivalent to that number of shares. The Common Stock may come
from treasury shares, authorized but unissued shares, or previously issued
shares that the Company reacquires, including shares it purchases on the open
market. If any Award expires, is canceled, or terminates for any other reason,
the shares of Common Stock available under that Award will again be available
for the granting of new Awards.    No adjustment will be made for a dividend or
other right for which the record date precedes the date of exercise.    The
participant will have no rights of a stockholder with respect to the shares of
stock subject to an Award except to the extent that the Company has issued
certificates for, or otherwise confirmed ownership of, such shares upon the
exercise or, as applicable, the grant or nonforfeitability of an Award.

 

- 8 -



--------------------------------------------------------------------------------

   The Company will not issue fractional shares pursuant to the exercise of an
Award. Any fractional share will be rounded up and issued to the participant in
a whole share. PERSON WHO MAY EXERCISE    During the participant’s lifetime and
except as provided under TRANSFERS, ASSIGNMENTS, AND PLEDGES, only the
participant or his/her duly appointed guardian or personal representative may
exercise or hold an Award (other than nonforfeitable shares of Common Stock).
After his/her death, his/her personal representative or any other person
authorized under a will or under the laws of descent and distribution may
exercise any then exercisable portion of an Award or hold any then
nonforfeitable portion of any Award. If someone other than the original
recipient seeks to exercise or hold any portion of an Award, the Administrator
may request such proof as it may consider necessary or appropriate of the
person’s right to exercise or hold the Award. PERFORMANCE RULES    Subject to
the terms of the Plan, the Committee will have the authority to establish and
administer Performance Objectives with respect to such Awards as it considers
appropriate, which Performance Objectives must be satisfied, as the Committee
specifies, before the participant receives or retains an Award or before the
Award becomes nonforfeitable or exercisable.    Performance Objectives will be
based exclusively on one or more of the following financial measures determined
based on the Company and its Subsidiaries on a group-wide basis or on the basis
of parent, Subsidiary, division, business platform, or operating unit results:
  

earnings per share (on a fully diluted or other basis)

  

pretax or after tax net income,

  

operating income,

  

gross revenue,

  

profit margin,

  

stock price targets or stock price maintenance,

  

free cash flow,

  

cash flow,

  

return on equity,

  

return on capital,

 

- 9 -



--------------------------------------------------------------------------------

  

earnings before interest, taxes, depreciation, and amortization (EBITDA),

  

strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, geographic business expansion
goals, cost targets, or objective goals relating to acquisitions or
divestitures,

 

or any combination of these measures (in each case before or after such
objective income and expense allocations or adjustments as the Committee may
specify within the Applicable Period).

   The Committee shall determine whether such Performance Objectives are
attained, and such determination will be final and conclusive.    Each
Performance Objective may be expressed in absolute and/or relative terms, may be
based on or use comparisons with current internal targets, the past performance
of the Company (including the performance of one or more Subsidiaries,
divisions, business platforms, and/or operating units) and/or the past or
current performance of other companies. In the case of earnings-based measures,
Performance Objectives may use comparisons relating to capital (including, but
not limited to, the cost of capital), shareholders’ equity and/or shares
outstanding, or to assets or net assets.    The provisions governing the grants
of Options and SARs and the establishment of Performance Objectives for other
Awards are intended to conform with all provisions of Code Section 162(m) and
Treas. Reg. § 1.162-27 to the extent necessary to allow the Company a Federal
income tax deduction for Awards as “qualified performance based compensation,”
provided that Committee retains the discretion whether to make Awards that do
not so qualify. The Committee also retains the discretion to specify that it can
adjust an Award payout downwards (to the extent permitted by the foregoing tax
rules) under such factors as it considers appropriate.    The measures used in
setting Performance Objectives under the Plan for any given performance period
will, to the extent applicable, be determined in accordance with generally
accepted accounting principles (“GAAP”) and in a manner consistent with the
methods used in the Company’s audited financial statements, without regard to
(i) extraordinary or nonrecurring items in accordance with GAAP, (ii) changes in
accounting, or (iii) the effect of discontinued operations, unless, in each of
clauses (i)-(iii), the Committee decides otherwise within the Applicable Period.

 

- 10 -



--------------------------------------------------------------------------------

   The “Applicable Period” with respect to any performance period for an Award
means a period beginning on or before the first day of the performance period
and ending no later than the earlier of (i) the 90th day of the performance
period or (ii) the date on which 25% of the performance period has been
completed. ADJUSTMENTS UPON CHANGES IN CAPITAL STOCK    Subject to any required
action by the Company (which it shall promptly take) or its stockholders, and
subject to the provisions of applicable corporate law, if, after the Date of
Grant of an Award,   

the outstanding shares of Common Stock increase or decrease or change into or
are exchanged for a different number or kind of security by reason of any
recapitalization, reclassification, stock split, reverse stock split,
combination of shares, exchange of shares, stock dividend, or other distribution
payable in capital stock, or

  

some other increase or decrease in such Common Stock occurs without the
Company’s receiving consideration,

   the Administrator will make a proportionate and appropriate adjustment in the
number of shares of Common Stock underlying each Award, so that the
proportionate interest of the participant immediately following such event will,
to the extent practicable, be the same as immediately before such event. Unless
the Administrator determines another method would be appropriate, any such
adjustment to an Option will not change the total price with respect to shares
of Common Stock underlying the unexercised portion of an Option or SAR but will
include a corresponding proportionate adjustment in the Option’s or SAR’s
Exercise Price.    The Administrator will make a commensurate change to the
maximum number and kind of shares provided in the STOCK SUBJECT TO PLAN section.
   In the event of a declaration of an extraordinary dividend on the Common
Stock payable in a form other than Common Stock in an amount that has a material
effect on the price of the Common Stock, the Administrator shall make such
adjustments as it, in its sole discretion, deems appropriate in the outstanding
Awards and the maximum number of shares provided in the Stock Subject to Plan
section.

 

- 11 -



--------------------------------------------------------------------------------

   Any issue by the Company of any class of preferred stock, or securities
convertible into shares of common or preferred stock of any class, will not
affect, and no adjustment by reason thereof will be made with respect to, the
number of shares of Common Stock subject to any Award or the Exercise Price
except as this ADJUSTMENTS section specifically provides. The grant of an Award
under the Plan will not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, or to merge or to consolidate, or to dissolve, liquidate,
sell, or transfer all or any part of its business or assets. Substantial
Corporate Change    Upon a Substantial Corporate Change, the Plan and any
forfeitable portions of the Awards will terminate unless provision is made in
writing in connection with such transaction for the assumption or continuation
of outstanding Awards, or the substitution for such Awards of any options or
grants covering the stock or securities of a successor employer corporation, or
a parent or subsidiary of such successor, with appropriate adjustments as to the
number and kind of shares of stock and prices, in which event the Awards will
continue in the manner and under the terms so provided.    Unless the Board
determines otherwise, if an Award would otherwise terminate pursuant to the
preceding sentence, the Administrator will either   

provide optionees or holders of SARs will have the right, at such time before
the consummation of the transaction causing such termination as the Board
reasonably designates, to exercise any unexercised portions of an Option or SAR,
whether or not they had previously become exercisable, or

  

for any Awards, cause the Company, or agree to allow the successor, to cancel
each Award after payment to the participant of an amount in cash, cash
equivalents, or successor equity interests substantially equal to the Fair
Market Value under the transaction (minus, for Options and SARs, the Exercise
Price for the shares covered by the Option or SAR (and for any Awards, where the
Board or the Administrator determines it is appropriate, any required tax
withholdings)).

 

- 12 -



--------------------------------------------------------------------------------

   A Substantial Corporate Change means the   

dissolution or liquidation of the Company,

  

merger, consolidation, or reorganization of the Company with one or more
corporations in which the Company is not the surviving corporation,

  

the sale of substantially all of the assets of the Company to another
corporation,

  

or any transaction (including a merger or reorganization in which the Company
survives) approved by the Board that results in any person or entity (other than
any affiliate of the Company as defined in Rule 144(a)(1) under the Securities
Act) owning 100% of the combined voting power of all classes of stock of the
Company.

SUBSIDIARY EMPLOYEES    Employees of Company Subsidiaries will be entitled to
participate in the Plan, except as otherwise designated by the Board of
Directors or the Administrator.    “Eligible Subsidiary” means each of the
Company’s Subsidiaries, except as the Board otherwise specifies. “Subsidiary”
means any corporation, limited liability company, partnership or other entity
(“corporation”) (other than the Company) in an unbroken chain of corporations
beginning with the Company if, at the time an Award is granted to a Participant
under the Plan, each of the corporations (other than the last corporation in the
unbroken chain) owns stock or other equity possessing 20% or more of the total
combined voting power of all classes of stock or equity in one of the other
corporations in such chain. LEGAL COMPLIANCE    The Company will not issue any
shares of Common Stock under an Award until all applicable requirements imposed
by Federal and state securities and other laws, rules, and regulations, and by
any applicable regulatory agencies or stock exchanges, have been fully met. To
that end, the Company may require the participant to take any reasonable action
to comply with such requirements before issuing such shares. No provision in the
Plan or action taken under it authorizes any action that is otherwise prohibited
by Federal or state laws, rules, or regulations, or by any applicable regulatory
agencies or stock exchanges.

 

- 13 -



--------------------------------------------------------------------------------

   The Plan is intended to conform to the extent necessary with all provisions
of the Securities Act of 1933 (“Securities Act”) and the Securities Exchange Act
of 1934 (“Exchange Act”) and all regulations and rules the Securities and
Exchange Commission issues under those laws. Notwithstanding anything in the
Plan to the contrary, the Administrator must administer the Plan, and Awards may
be granted and exercised, only in a way that conforms to such laws, rules, and
regulations. To the extent permitted by applicable law, the Plan and any Awards
will be deemed amended to the extent necessary to conform to such laws, rules,
and regulations. PURCHASE FOR INVESTMENT AND OTHER RESTRICTIONS    Unless a
registration statement under the Securities Act covers the shares of Common
Stock a participant receives under an Award, the Administrator may require, at
the time of such grant and/or exercise and/or lapse of restrictions, that the
participant agree in writing to acquire such shares for investment and not for
public resale or distribution, unless and until the shares subject to the Award
are registered under the Securities Act. Unless the shares are registered under
the Securities Act, the participant must acknowledge:   

that the shares received under the Award are not so registered,

  

that the participant may not sell or otherwise transfer the shares unless the
shares have been registered under the Securities Act in connection with the sale
or transfer thereof, or

  

counsel satisfactory to the Company has issued an opinion satisfactory to the
Company that the sale or other transfer of such shares is exempt from
registration under the Securities Act, and

  

such sale or transfer complies with all other applicable laws, rules, and
regulations, including all applicable Federal and state securities laws, rules,
and regulations.

   Additionally, the Common Stock, when issued under an Award, will be subject
to any other transfer restrictions, rights of first refusal, and rights of
repurchase set forth in or incorporated by reference into other applicable
documents, including the Company’s articles or certificate of incorporation,
by-laws, or generally applicable stockholders’ agreements.

 

- 14 -



--------------------------------------------------------------------------------

   The Administrator may, in its sole discretion, take whatever additional
actions it deems appropriate to comply with such restrictions and applicable
laws, including placing legends on certificates and issuing stop-transfer orders
to transfer agents and registrars. TAX WITHHOLDING    The participant must
satisfy all applicable Federal, state, and local income and employment tax
withholding requirements before the Company will deliver stock certificates or
otherwise recognize ownership or nonforfeitability under an Award. The Company
may decide to satisfy the withholding obligations through additional withholding
on salary or wages. If the Company does not or cannot withhold from other
compensation, the participant must pay the Company, with a cashier’s check or
certified check, the full amounts required for withholding. Payment of
withholding obligations is due at the same time as is payment of the Exercise
Price or lapse of restrictions, as applicable. If the Administrator so
determines, the participant may instead satisfy the withholding obligations (i)
by directing the Company to retain shares from the Option exercise or release of
the Award, (ii) by tendering previously owned shares, (iii) by attesting to his
ownership of shares (with the distribution of net shares), or (iv) by having a
broker tender to the Company cash equal to the withholding taxes, subject, in
each of the first three clauses, to a withholding of no more than the minimum
applicable tax withholding rate. TRANSFERS, ASSIGNMENTS OR PLEDGES    Unless the
Administrator otherwise approves in advance in writing or as set forth below, an
Award may not be assigned, pledged, or otherwise transferred in any way, whether
by operation of law or otherwise or through any legal or equitable proceedings
(including bankruptcy), by the participant to any person, except by will or by
operation of applicable laws of descent and distribution. If necessary to comply
with Rule 16b-3 under the Exchange Act, the participant may not transfer or
pledge shares of Common Stock acquired under an Award until at least six months
have elapsed from (but excluding) the Date of Grant, unless the Administrator
approves otherwise in advance in writing. The Administrator may, in its
discretion, expressly provide that a participant may transfer his Award, without
receiving consideration, to (i) members of the optionee’s immediate family
(children, grandchildren, or spouse), (ii) trusts for the benefit of such family
members, or (iii) partnerships whose only partners are such family members.
AMENDMENT OR TERMINATION OF PLAN AND OPTIONS    The Board may amend, suspend, or
terminate the Plan at any time, without the consent of the participants or their
beneficiaries; provided, however, that no amendment will deprive any participant
or beneficiary of any previously declared Award. Except as required by law or by
the CORPORATE CHANGES section, the

 

- 15 -



--------------------------------------------------------------------------------

   Administrator may not, without the participant’s or beneficiary’s consent,
modify the terms and conditions of an Award so as to adversely affect the
participant. No amendment, suspension, or termination of the Plan will, without
the participant’s or beneficiary’s consent, terminate or adversely affect any
right or obligations under any outstanding Awards. PRIVILEGES OF STOCK OWNERSHIP
   No participant and no beneficiary or other person claiming under or through
such participant will have any right, title, or interest in or to any shares of
Common Stock allocated or reserved under the Plan or subject to any Award except
as to such shares of Common Stock, if any, that have been issued to such
participant. EFFECT ON OUTSTANDING OPTIONS    All options outstanding under the
1987 Plan will remain subject to the terms of the 1987 Plan before its amendment
into this Plan; provided, however, that limitations imposed on such options by
Rule 16b-3 will continue to apply only to the extent Rule 16b-3 so requires.
EFFECT ON OTHER PLANS    Whether receiving or exercising an Award causes the
participant to accrue or receive additional benefits under any pension or other
plan is governed solely by the terms of such other plan. LIMITATIONS ON
LIABILITY    Notwithstanding any other provisions of the Plan, no individual
acting as a director, employee, or agent of the Company shall be liable to any
participant, former participant, spouse, beneficiary, or any other person for
any claim, loss, liability, or expense incurred in connection with the Plan, nor
shall such individual be personally liable because of any contract or other
instrument he executes in such other capacity. The Company will indemnify and
hold harmless each director, employee, or agent of the Company to whom any duty
or power relating to the administration or interpretation of the Plan has been
or will be delegated, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Board’s
approval) arising out of any act or omission to act concerning this Plan unless
arising out of such person’s own fraud or bad faith. NO EMPLOYMENT CONTRACT   
Nothing contained in this Plan constitutes an employment contract between the
Company and the participants. The Plan does not give the participants any right
to be retained in the Company’s employ, nor does it enlarge or diminish the
Company’s right to terminate the participant’s employment. APPLICABLE LAW    The
laws of the State of Delaware (other than its choice of law provisions) govern
this Plan and its interpretation.

 

- 16 -



--------------------------------------------------------------------------------

DURATION OF PLAN    Unless the Board extends the Plan’s term, the Administrator
may not grant Awards after May 4, 2008. The Plan will then terminate but will
continue to govern unexercised and unexpired Awards. CODE SECTION 409A
REQUIREMENTS    Notwithstanding anything to the contrary in this Plan or any
Award agreement, these provisions shall apply to any payments and benefits
otherwise payable to or provided to a participant under this Plan and any Award.
For purposes of Code Section 409A, each “payment” (as defined by Code Section
409A) made under this Plan or an Award shall be considered a “separate payment.”
In addition, for purposes of Code Section 409A, payments shall be deemed exempt
from the definition of deferred compensation under Code Section 409A to the
fullest extent possible under (i) the “short-term deferral” exemption of
Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to amounts paid as
separation pay no later than the second calendar year following the calendar
year containing the participant’s “separation from service” (as defined for
purposes of Code Section 409A)) the “two years/two-times” separation pay
exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby
incorporated by reference.    If the participant is a “specified employee” as
defined in Code Section 409A (and as applied according to procedures of the
Company and its affiliates) as of his separation from service, to the extent any
payment under this Plan or an Award constitutes deferred compensation (after
taking into account any applicable exemptions from Code Section 409A), and to
the extent required by Code Section 409A, no payments due under this Plan or an
Award may be made until the earlier of: (i) the first day of the seventh month
following the participant’s separation from service, or (ii) the participant’s
date of death; provided, however, that any payments delayed during this
six-month period shall be paid in the aggregate in a lump sum, without interest,
on the first day of the seventh month following the participant’s separation
from service. If this Plan or any Award fails to meet the requirements of Code
Section 409A, neither the Company nor any of its affiliates shall have any
liability for any tax, penalty or interest imposed on the participant by Code
Section 409A, and the participant shall have no recourse against the Company or
any of its affiliates for payment of any such tax, penalty or interest imposed
by Code Section 409A.

 

- 17 -